Citation Nr: 1233262	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected pes planus and/or arthralgias of the bilateral ankles, knees and hips.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1961 to September 1963.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from April and October 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's service-connection claim for a low back strain.

In December 2005, the Veteran testified at a Travel Board hearing in St. Petersburg before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Upon notice of this change, the Veteran requested to appear at a second Travel Board hearing before a different VLJ at the RO.  This hearing took place in July 2012.  Both hearing transcripts have been associated with the Veteran's claims folder.  

At the July 2012 hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

The Board has remanded the Veteran's appeal for additional evidentiary or procedural development on four prior occasions, in January 2006, February 2008, January 2010 and most recently in January 2012.  Such development has been achieved, and the Veteran's claims file has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The evidence of record is in equipoise as to whether a relationship exists between the Veteran's current low back disability and his service-connected pes planus and/or arthralgias of the bilateral ankles, knees and hips.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a low back disability was caused or aggravated by his service-connected pes planus and/or arthralgias of the bilateral ankles, knees and hips.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.  §§ 3.102 , 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding his low back claim in October 2002, February 2006, March 2008, and February 2010.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.  § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.            See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for a low back disability.  The Board need not discuss whether service connection is warranted on a direct basis in this case as it is awarding benefits as secondary to the Veteran's service-connected bilateral pes planus, and arthralgias of the bilateral ankles, knees and hips.

The Board initially notes that that it is undisputed that the Veteran has a current low back disability-namely, degenerative changes of the lumbar spine.  See the March 2011 VA examiner's report, page 4.  In addition, it is also undisputed that the Veteran has been awarded service connection for bilateral pes planus, and for arthralgias of the bilateral ankles, knees and hips.  See the RO's February 1964 and June 1997 rating decisions, respectively.  As such, Wallin elements (1) and (2) are indeed satisfied.  

With respect crucial Wallin element (3), nexus or relationship, there are multiple conflicting medical opinions of record addressing the relationship, if any, between the Veteran's current lumbar spine disability and his above-listed service-connected disabilities.  

On the one hand, there are five private medical opinions of record that are suggestive of a positive relationship between the Veteran's low back disability and his service-connected lower extremity disabilities.  Notably however, each is too general, nonspecific, or speculative in its own right to adequately support the Veteran's service-connection claim.  Indeed, opinions from podiatrists A.A.K., P.J.C. and R.M.C. include virtually identical observations that the Veteran's abnormal weight bearing causes stress of the knee, with secondary rotation of the femur that stresses the hip joint and lower back.  Each podiatrist speculates that without orthotics, "the patient may develop more pain in his knees, hips and lower back."  See Dr. A.A.K.'s February 13, 1997 medical report, Dr. P.J.C.'s April 13, 2001 letter, and Dr. R.M.C.'s January 7, 2004 letter respectively.  Similarly, Dr. E.R.P. merely suggests in a July 23, 2002 letter that "the possibility of [the Veteran's] low back pain stemming from his history of flat feet . . . at this time cannot be excluded."  Finally an opinion received on May 24, 2004 from podiatrist S.A.H. indicates that the Veteran was "suffering from posterior tibial dysfunction of the left foot which may be contributing to pain at more proximal points," to include his low back.  [Emphasis added by the Board].

On the other hand, there are also five VA medical opinions of record, each suggestive of a neutral or negative relationship between the Veteran's low back disability and his service-connected lower extremity disabilities.  Pertinently however, as expressed in numerous Board remands already, these VA medical opinions are also inadequate for adjudicatory purposes.   

For example, an April 2002 VA examiner indicated that he could not determine if the Veteran's low back disability was related to his service-connected lower extremity disabilities without "resorting to medical speculation."  Crucially, the examiner offered no suggestion as to why he could not do so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) [an examiner must provide a rationale as to why a requested opinion could not be provided].  

Subsequently, a July 2006 VA examiner opined against a relationship between the Veteran's lumbar spine disability and his service-connected pes planus, but neglected to comment upon the impact, if any, that the Veteran's other service-connected arthralgias had on the development or progression of the lumbar spine disability.  In an April 2009 Addendum report, the July 2006 examiner included reference to all of the Veteran's service-connected disabilities, but failed to discuss whether the Veteran's low back disability was aggravated by such disabilities.   In May 2010, a different VA examiner again only addressed the potential relationship between the Veteran's low back disability and service-connected pes planus, without discussion of his other service-connected arthralgias.  

Finally, a March 2011 VA examiner discussed the relationship between the Veteran's low back disability and his other service-connected disabilities, but curiously concluded, in essence, that there can be no aggravation of the Veteran's low back disability by his lower extremity arthralgias or pes planus because such disabilities did not cause the back disability in the first place.  See the March 2011 VA examiner's report, page 5.  The examiner did not support this finding with any clinical rationale, and failed to specifically address the opinions of the private physicians, identified above, as was specifically requested of the examiner by the Board in its most recent remand instructions.  See the Board's January 2010 decision, page 5; see also See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Board is not completely satisfied with any of these above-described private and VA medical opinions.  Nevertheless, after multiple fruitless attempts at obtaining a clear, complete and nonspeculative medical opinion addressing the relationship, if any, between the Veteran's low back disability and his service-connected lower extremity disabilities, the Board is of the opinion that further attempts at doing so would simply amount to an exercise in futility and undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided].

Thus, after carefully weighing all of the available evidence of record, to include medical treatise information submitted by the Veteran at his most recent hearing [suggestive of a link between pes planus disabilities and low back pain], the Board finds that that there exists an approximate balance of evidence for and against a finding that the Veteran's current low back disability was as likely as not caused or aggravated by his service-connected pes planus and/or arthralgias of the ankles, knees or spine.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Accordingly, with resolution of doubt in the veteran's favor, the Board concludes that a grant of service connection for the Veteran's low back disability is warranted.  








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative changes of the lumbar spine is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


